Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 2/8/22 is acknowledged.  Claims 1, 3, 5-8, 11, 13, 14, 19 and 20 are under consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Albin J. Nelson on 4/27/22.
The application has been amended as follows: 

Claims
5. (Currently Amended) A composition according to claim 1[[4]] wherein the rapid release copolymer has a weight average molecular weight range from about 4 kDa to about 10 kDa and has a polydispersity of from about 1.3 to about 2.0.

6. (Currently Amended) A composition according to claim 1 comprising: about 5 wt% to about 30 wt% of the (meth)acrylate monomers, about 2 wt% to about 20 wt% of the nitrocellulose, about 2 to about 30 wt% of the rapid release copolymer, about 11wt% to about 16 wt% of the dicarbamate oligomer, about a negligible but detectable wt% to about 10 wt% of the one or more plasticizers, about 0.1 wt% to about 10 wt% of the photoinitiator and about 30 wt% to about 70 wt% of the ethyl acetate.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed compositions are novel and non-obvious over the teachings of the prior art.  The closest prior art is Haile (WO 2011/011304).
Haile teaches radiation curable gel-based nail coating compositions comprising: multiple (meth)acrylate monomers (i.e. isobornyl methacrylate, HEMA, and hydroxypropyl methacrylate), nitrocellulose, a di-(hydroxyethylmethacryloyl) trimethylhexyl dicarbamate oligomer, one or more plasticizers (i.e. camphor), and a photoinitiator (i.e. hydroxycyclohexyl phenyl ketone) (e.g. page 10-12, 17; Formulation I). Haile teaches the composition is cured and hardened (i.e. photopolymerized, and a substantially homogeneous solid mixture) (e.g. Claim 16; page 6, line 6-28). Haile teaches that the composition is a “soak-off” type nail gel (e.g. abstract). Haile is silent as to the molecular weight of the di-(hydroxyethylmethacryloyl) trimethylhexyl dicarbamate oligomer, and do not teach the inclusion of a rapid release copolymer of alkyl acrylate monomers, or the amounts, nitrogen content, ratios, and polydispersity recited in claim 1.  It would not have been obvious to one of ordinary skill in the art to have make these specific changes to the disclosure of Haile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-8, 11, 13, 14, 19 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619